Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                       2007-7220

                                  OTIS W. LONDON,

                                                             Claimant-Appellant,

                                           v.

                JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                             Respondent-Appellee.


      Kenneth M. Carpenter, Carpenter, Chartered, of Topeka, Kansas, argued for
claimant-appellant.

       Allison Kidd-Miller, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, argued for respondent-
appellee. With her on the brief were Jeanne E. Davidson, Director, and Todd M.
Hughes, Deputy Director. Of counsel on the brief were Michael J. Timinski, Deputy
Assistant General Counsel, and Christopher P. McNamee, Attorney, United States
Department of Veterans Affairs, Washington, DC.

Appealed from: United States Court of Appeals for Veterans Claims

Judge Lawrence B. Hagel
                        NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                       2007-7220


                                    OTIS W. LONDON,

                                                       Claimant-Appellant,

                                            v.

                 JAMES B. PEAKE, M.D., Secretary of Veterans Affairs,

                                                       Respondent-Appellee.



                                       Judgment



ON APPEAL from the         United States Court of Appeals for Veterans Claims

in CASE NO(S).             05-757

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

        Per Curiam (GAJARSA, Circuit Judge, ARCHER, Senior Circuit Judge, and DYK,
Circuit Judge).

                           AFFIRMED. See Fed. Cir. R. 36.


                                            ENTERED BY ORDER OF THE COURT




DATED April 14, 2008                         /s/ Jan Horbaly
                                            Jan Horbaly, Clerk